DETAILED ACTION 
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.	
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 08/26/2021, 08/26/2021, 03/25/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 08/26/2021. These drawings are review and accepted by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the phrase “comprises” in page 32, line 1, which is implied. Should be changed to --provides--. 
Correction is required.  See MPEP § 608.01(b). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are reject on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S Patent No. 11,107,533 B2 (‘533). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant application claims are obvious variants of the ‘533 claims.

US Patent No. 11,107,533
Patent Application No.: 2021/0391013
1. A memory device comprising: a memory array including memory cells; a temperature sensing circuit; and a memory control unit operatively coupled to the memory array and including a processor, the processor configured to: receive temperature information from the temperature sensing circuit; initiate programming of the memory cells with data according to a first threshold voltage distribution using a programming algorithm that includes a first number of voltage steps when the temperature information indicates an operating temperature in a first temperature range; and initiate programming of the memory cells with data according to a second threshold voltage distribution using a programming algorithm with a second increased number of voltage steps when the temperature information indicates an operating temperature in a second temperature range, wherein the programming with the second threshold voltage distribution increases read voltage margins between programmed threshold voltages from the first threshold voltage distribution by omitting one or more of the second number of voltage steps in the programming algorithm with the second increased number of voltage steps.
2. The memory device of claim 1, wherein the first temperature range is a medium temperature range and the second temperature range includes a high temperature range with temperatures higher than the medium temperature range and a low temperature range with temperatures lower than the medium temperature range; and wherein the processor is configured to: initiate programming of the memory cells with data using the first threshold voltage distribution when the temperature information indicates an operating temperature in the medium temperature range; initiate programming of the memory cells with data using the second threshold voltage distribution when the temperature information indicates an operating temperature in the high temperature range; and initiate programming of the memory cells with data using the second threshold voltage distribution or a third threshold voltage distribution when the temperature information indicates an operating temperature in the low temperature range.
3. The memory device of claim 1, wherein the processor is configured to: initiate programming the memory cells to a first number of threshold voltages (Vts) using the programming algorithm that includes the first number of voltage steps when the temperature information indicates an operating temperature in the first temperature range; and initiate programming the memory cells to the first number of Vts using the programming algorithm with the second increased number of voltage steps when the temperature information indicates an operating temperature in the second temperature range, and one or more of the second number of voltage steps is unused in the programming algorithm with the second increased number of voltage steps.
4. The memory device of claim 1, including: a digital to analog converter (DAC) circuit configured to program a threshold voltage of one or more memory cells; and wherein the processor is configured to initiate programming the one or more memory cells using an increased number of DAC steps when the temperature information indicates the operating temperature is in the second temperature range than when the temperature information indicates the first temperature range.
5. The memory device of claim 4, wherein the processor is configured to initiate programming the one or more memory cells using a step size of the DAC circuit that is smaller when the temperature information indicates the operating temperature is in the second temperature range than when the temperature information indicates the operating temperature is in the first temperature range.
6. The memory device of claim 1, wherein the processor is configured to initiate programming the memory cells using an increased number of program pulses when the temperature information indicates the operating temperature is in the second temperature range than when the temperature information indicates the operating temperature is in the first temperature range.
7. The memory device of claim 1, wherein the second threshold voltage distribution includes increased margins between threshold voltages than the rust threshold voltage distribution.
8. A method of operating a memory device, the method comprising: receiving an indication of a write operation to program memory cells of a memory array of the memory device with data; receiving temperature information at the memory device; and programming memory cells of the memory array with data according to a first threshold voltage distribution using a programming algorithm that includes a first number of voltage steps when the temperature information indicates an operating temperature in a first temperature range, and increasing read voltage margins between programmed threshold voltages from the first threshold voltage distribution by programming the memory cells of the memory array with data according to a second threshold voltage distribution using a programming algorithm with a second increased number of voltage steps when the temperature information indicates an operating temperature in a second temperature range and omitting one or more of the second number of voltage steps in the programming algorithm with the second increased number of voltage steps.
9. The method of claim 8, including: determining whether the temperature information indicates that the operating temperature is within a high temperature range, medium temperature range or a low temperature range; and wherein programming the memory cells includes programming the memory cells with data using the first threshold voltage distribution when the operating temperature is within the medium temperature range, using the second threshold voltage distribution when the operating temperature is in the high temperature range, and using the second threshold voltage distribution or a third threshold voltage distribution when the operating temperature is in the low temperature range.
10. The method of claim 8, wherein programming the memory cells includes programming the memory cells to a first number of threshold voltages (Vts) using the programming algorithm that includes the first number of voltage steps when the temperature information indicates the operating temperature is in the first temperature range; and programming the memory cells to the first number of Vts using a programming algorithm with a second increased number of voltage steps when the temperature information indicates the operating temperature is in the second temperature range, wherein one or more of the second number of voltage steps is unused in the programming algorithm with the second increased number of voltage steps.
11. The method of claim 8, wherein programming the memory cells includes: programming the memory cells for the first and the second voltage distributions using a digital to analog converter (DAC) circuit; and increasing a number of DAC steps used to program the memory cells when the temperature information indicates the operating temperature is in the second temperature range.
12. The method of claim 11, wherein programming the memory cells includes decreasing a step size of the DAC circuit when the temperature information indicates the operating temperature is in the second temperature range.
13. The method of claim 8, wherein programming the memory cells using the second threshold voltage distribution includes increasing the number of program pulses used to program the memory cells from the number used to program the first threshold voltage distribution.
14. The method of claim 8, wherein the second threshold voltage distribution includes increased margins between threshold voltages than the first threshold voltage distribution.
15. A non-transitory computer readable storage medium comprising instructions configured to cause a memory control unit of a memory device to: receive an indication of a write operation to program memory cells of a memory array of the memory device with data; receive temperature information at the memory device; and initiate programming the memory cells of the memory array with data according to a first threshold voltage distribution using a programming algorithm that includes a first number of voltage steps when the temperature information indicates an operating temperature in a first temperature range, and program the memory cells of the memory array with data according to a second threshold voltage distribution using a programming algorithm with a second increased number of voltage steps when the temperature information indicates an operating temperature in a second temperature range, wherein the programming with the second threshold voltage distribution increases read voltage margins between programmed threshold voltages from the first threshold voltage distribution by omitting one or more of the second number of voltage steps in the programming algorithm with the second increased number of voltage steps.
16. The non-transitory computer readable storage medium of claim 15, including instructions configured to cause the memory control unit to: determine whether the temperature information indicates that the operating temperature is within a high temperature range, medium temperature range or a low temperature range; and initiate programming the memory cells of the memory array with data using the first threshold voltage distribution when the operating temperature is within the medium temperature range, using the second threshold voltage distribution when the operating temperature is within the high temperature range, and using the second threshold voltage distribution or a third threshold voltage distribution when the operating temperature is within the low temperature range.
17. The non-transitory computer readable storage medium of claim 15, including instructions configured to cause the memory control unit to: program the memory cells to a first number of threshold voltages (Vts) using programming algorithm that includes the first number of voltage steps when the temperature information indicates an operating temperature in the first temperature range; and program the memory cells to the first number of Vts using the programming algorithm with the second increased number of voltage steps when the temperature information indicates an operating temperature in the second temperature range, wherein one or more of the second number of voltage steps is unused in the programming algorithm with the second increased number of voltage steps.
18. The non-transitory computer readable storage medium of claim 15, including instructions configured to cause the memory control unit to: initiate programming the memory cells of the memory array for the first and the second voltage distributions using a digital to analog converter (DAC) circuit; and increase a number of DAC steps used to program the memory cells when the temperature information indicates the operating temperature is in the second temperature range than when the temperature information indicates the operating temperature is in the first temperature range.
19. The non-transitory computer readable storage medium of claim 15, including instructions configured to cause the memory control unit to increase the number of program pulses used to program the memory cells when the temperature information indicates the operating temperature is in the second temperature range than when the temperature information indicates the operating temperature is in the first temperature range.
20. The non-transitory computer readable storage medium of claim 15, including instructions configured to cause the memory control unit to initiate programming the memory cells using an increased voltage margin for the second threshold voltage distribution than when programming the first threshold voltage distribution.

1. A memory device comprising: a memory array including memory cells; a temperature sensing circuit; and a memory control unit operatively coupled to the memory array and including a processor, the processor configured to: initiate programming of the memory cells with data using a first programming algorithm to implement a first threshold voltage distribution in response to the temperature sensing circuit indicating an operating temperature in a first temperature range; and initiate programming of the memory cells with data using a second programming algorithm to implement a second threshold voltage distribution in response to the temperature sensing circuit indicating an operating temperature in a second temperature range, wherein the second programming algorithm has a smaller change in threshold voltage between available programming steps and one or more of the available programming steps is unused in the programming.
2. The memory device of claim 1, wherein the first and second voltage threshold distributions are over a same threshold voltage range and the second programming algorithm includes more available programming steps than the first programming algorithm over the same threshold voltage range, and the second programming algorithm omits one or more of the available programming steps.
3. The memory device of claim 1, wherein the first and second voltage threshold distributions are over a same threshold voltage range and the second programming algorithm has a finer trim in programmable threshold voltage than the first programming algorithm.
4. The memory device of claim 1, including: a digital to analog converter (DAC) circuit configured to program a threshold voltage of one or more memory cells; and wherein the second programming algorithm uses a smaller threshold voltage change between DAC steps than the first programming algorithm, and the second programming algorithm omits one or more the DAC steps.
5. The memory device of claim 4, wherein the first and second voltage threshold distributions are over a same threshold voltage range and the first and second programming algorithms program a same number of programmed threshold voltages over the threshold voltage range.
6. The memory device of claim 1, wherein the first temperature range is a medium temperature range and the second temperature range includes a high temperature range with temperatures higher than the medium temperature range; and wherein the processor is configured to: initiate programming of the memory cells with data using the first programming algorithm when the temperature sensing circuit indicates an operating temperature in the medium temperature range; initiate programming of the memory cells with data using the second programming algorithm when the temperature sensing circuit indicates an operating temperature in the high temperature range; and initiate programming of the memory cells with data using the second programming algorithm or a third programming algorithm to implement a third threshold voltage distribution when the temperature sensing circuit indicates an operating temperature in a low temperature range with temperatures lower than the medium temperature range.
7. The memory device of claim 1, wherein the second programming algorithm uses more programming pulses to program a memory cell than the first programming algorithm.
8. The memory device of claim 1, wherein the second threshold voltage distribution includes increased margins between threshold voltages than the first threshold voltage distribution.
9. A method of operating a memory device, the method comprising: receiving an indication of a write operation to program memory cells of a memory array of the memory device with data; receiving temperature information at the memory device; programming the memory cells with data using a first programming algorithm to implement a first threshold voltage distribution in response to the temperature information indicating an operating temperature in a first temperature range; and programming the memory cells with data using a second programming algorithm to implement a second threshold voltage distribution in response to the temperature information indicating an operating temperature in a second temperature range, wherein the second programming algorithm has a smaller change in threshold voltage between available programming steps and one or more of the available programming steps is unused in the programming.
10. The method of claim 9, including: using one of the first and second programming algorithms to program first and second voltage threshold distributions over a same threshold voltage range according to the temperature information, wherein the second programming algorithm includes more available programming steps than the first programming algorithm over the same threshold voltage range; and omitting one or more of the available programming steps of the second programming algorithm when programming the memory cells with data using the second programming algorithm.
11. The method of claim 9, including using one of the first and second programming algorithms to program first and second voltage threshold distributions over a same threshold voltage range according to the temperature information, wherein the second programming algorithm has a finer trim in programmable threshold voltage than the first programming algorithm.
12. The method of claim 9, including: programing a threshold voltage of one or more memory cells using a digital to analog converter (DAC) circuit; using a smaller threshold voltage change between DAC steps when programming memory cells using the second programming algorithm than when using the first programming algorithm; and omitting one or more of the DAC steps of the second programming algorithm in response to the temperature information indicating the operating temperature in the second temperature range.
13. The method of claim 12, including programming a same number of threshold voltages over a same threshold voltage range when programming using either the first programming algorithm or the second programming algorithm.
14. The method of claim 9, wherein the programming using the first programming algorithm includes programming the memory cells using the first programming algorithm in response to the temperature information indicating that the operating temperature is in a medium temperature range; wherein the programming using the second programming algorithm includes programming the memory cells using the second programming algorithm in response to the temperature information indicating that the operating temperature is in a high temperature range with temperatures higher than the medium temperature range; and wherein the method further includes programming of the memory cells using a third programming algorithm to implement a third threshold voltage distribution when the temperature information indicates an operating temperature in a low temperature range with temperatures lower than the medium temperature range.
15. The method of claim 9, including using more programming pulses to program a memory cell in response to the temperature information indicating the operating temperature is in the second temperature range.
16. The method of claim 9, wherein programming the memory cells using the second programming algorithm includes programming the memory cells with a second threshold voltage distribution having increased margins between threshold voltages than the first threshold voltage distribution.
17. A non-transitory computer readable storage medium comprising instructions configured to cause a memory control unit of a memory device to: receive an indication of a write operation to program memory cells of a memory array of the memory device with data; receive temperature information at the memory device; program the memory cells with data using a first programming algorithm to implement a first threshold voltage distribution in response to the temperature information indicating an operating temperature in a first temperature range; and program the memory cells with data using a second programming algorithm to implement a second threshold voltage distribution in response to the temperature information indicating an operating temperature in a second temperature range, wherein the second programming algorithm has a smaller change in threshold voltage between available programming steps and one or more of the available programming steps is unused in the programming.
18. The non-transitory computer readable storage medium of claim 17, including instructions configured to cause the memory control unit to: use one of the first and second programming algorithms to program first and second voltage threshold distributions over a same threshold voltage range according to the temperature information, wherein the second programming algorithm includes more available programming steps than the first programming algorithm over the same threshold voltage range; and omit one or more of the available programming steps of the second programming algorithm when programming the memory cells with data using the second programming algorithm
19. The non-transitory computer readable storage medium of claim 17, including instructions configured to cause the memory control unit to: program a threshold voltage of one or more memory cells using a digital to analog converter (DAC) circuit; use a smaller threshold voltage change between DAC steps when programming memory cells using the second programming algorithm than when using the first programming algorithm; and omit one or more of the DAC steps of the second programming algorithm in response to the temperature information indicating the operating temperature in the second temperature range.
20. The non-transitory computer readable storage medium of claim 17, including instructions configured to cause the memory control unit to: program the memory cells using the first programming algorithm in response to the temperature information indicating that the operating temperature is in a medium temperature range; program the memory cells using the second programming algorithm in response to the temperature information indicating that the operating temperature is in a high temperature range with temperatures higher than the medium temperature range; and program of the memory cells using a third programming algorithm to implement a third threshold voltage distribution when the temperature information indicates an operating temperature in a low temperature range with temperatures lower than the medium temperature range.



Allowable Subject Matter
Claims 1-20 are presently rejected under obviousness double patenting, but would be allowable provided that a terminal disclaimer is filed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825